DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014).
Regarding claim 1, O’Gorman discloses a method of making a shelf-stable composition comprising creatine ([0001]-[0004]), which is a nitrogenous organic acid, the method comprising combining lecithin ([0066]-[0067]), at least one polysaccharide ([0009]) and water ([0028]). 
O’Gorman further teaches admixing colloidal creatine, corresponding to applicant’s nitrogenous organic acid, with water, lecithin and at least one polysaccharide to create a solution (See Examples; [0009], [0028], [0066]-[0067]). O’Gorman discloses that the solution is mixed until a homogenous suspension is achieved ([0095]), which corresponds to applicant’s homogenizing the dispersion to produce a nitrogenous organic acid colloidal dispersion.
O’Gorman discloses the steps above, but fails to specifically teach forming a surfactant solution first and admixing the creatine with the surfactant solution to form a dispersion. Instead, O’Gorman teaches mixing all the ingredients together to form a single solution and then homogenizing the mixture to form a dispersion. 
The examiner notes, however, that the order of adding the ingredients, whether all together in a single step as disclosed in O’Gorman, or in separated steps as claimed, is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results. 
As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
In the instant case, all the ingredients are mixed together before homogenization. Therefore, one of ordinary skill in the art would not be able to tell the order of which the ingredients were added as they are all mixed together in a final mixture before homogenization.  Therefore, the order of adding ingredients will not produce a new or unexpected result over the method of O’Gorman and the claimed order is merely an obvious variant over the prior art absent a showing otherwise. 
Further, the instant claims do not require that the method steps be performed in sequential order and therefore the method as claimed is obvious over O’Gorman. 
Regarding claim 4, O’Gorman teaches that the lecithin can be soy lecithin ([0067]).
Regarding claim 5, O’Gorman further teaches that the at least one polysaccharide can be alginate, pectin, gum Arabic, or gum acacia ([0009]).
Regarding claim 9, O’Gorman discloses that the emulsifying agent, corresponding to applicant’s lecithin, is present in an amount from 0.01 to 1.5 % by weight ([0067]-[0068]) and the gelling or thickening agents, corresponding to applicant’s polysaccharide, is present in an amount from 0.01 to 20% by weight ([0009] and [0019]). 
Therefore, based upon the weight percent described above, O’Gorman discloses that the ratio of lecithin to polysaccharide can be from 0.08 (1.5% lecithin to 20% polysaccharide) to 1 (0.01% lecithin to 0.01% polysaccharide), thus overlapping the claimed range of 0.7 to 1.0. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014) as applied to claim 1 above, and further in view of Blouin (US Patent  No. 4,734,401; March 29, 1988).
Regarding claim 2, O’Gorman discloses that the method can be used to make a powder composition that can be reconstituted in water ([0059], claim 30), but fails to specifically teach drying the dispersion to produce the powder. 
Blouin discloses a process for spray drying amino acid compositions to provide a dried solid composition. Blouin discloses that dried solid compositions are useful for providing the composition in the form of a packaged for dissolution (col 1 line 5 – col 2 line 5).
As O’Gorman discloses that the method as described above can be used to make a powder composition, it would have been obvious to one of ordinary skill in the art to spray dry the dispersion of O’Gorman to make a powder. This is merely the use of a known technique for making a powder and would have been obvious to use in the method of O’Gorman to provide a powder composition. 
Regarding claim 3, Blouin teaches that the drying is done by spray drying (col 2 lines 10-15).
It would have been obvious to spray dry the dispersion of O’Gorman for the same reasons stated above with respect to claim 2. 
 



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014) as applied to claim 1 above, and further in view of Wheelwright et al. (US Patent No. 6,114,379; Sept. 5, 2000).
Regarding claim 6, O’Gorman discloses the method as described above, wherein the method further comprises at least polysaccharide. O’Gorman, however, fails to teach a polysaccharide with a dextrose equivalent value from about 4.0 to 12.0 or a bound galacturonic acid value of less than about 8g/100g.
Wheelwright discloses a creatine composition that comprises a polysaccharide with a dextrose equivalent value of 10.0 (col 8 line 64), thus falling within the claimed range of about 4.0 to 12.0.
It would have been obvious to one of ordinary skill in the art to have modified O’Gorman to provide a polysaccharide having a dextrose equivalent similar to what is taught by Wheelwright in order to provide a shelf stable creatine formulation. 
Regarding claim 7, as stated above, Wheelwright discloses a creatine composition that comprises a polysaccharide with a dextrose equivalent value of 10.0 (col 8 line 64), thus falling within the claimed range of about 4.0 to 12.0.
It would have been obvious to one of ordinary skill in the art to have modified O’Gorman to provide a polysaccharide having a dextrose equivalent similar to what is taught by Wheelwright in order to provide a shelf stable creatine formulation. 
With respect to the limitation “to produce at least one nitrogenous organic acid colloidal dispersion for neutral beverage applications”, the examiner notes that such limitation is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that O’Gorman discloses a nitrogenous organic colloidal dispersion as presently claimed, it is clear that the nitrogenous organic colloidal dispersion of O’Gorman would be capable of performing the intended use, i.e. for use in neutral beverage applications, presently claimed as required in the above cited portion of the MPEP.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014) as applied to claim 1 above, and further in view of Ni et al. (US Patent No. 5,929,051; July 27, 1999).
Regarding claim 8, as stated above, O’Gorman teaches that the at least one polysaccharide can be alginate, pectin, gum Arabic, or gum acacia ([0009]).
Ni teaches the use of aloe pectin and further discloses that pectin has a bound galacturonic value 70% by weight and above (col 11 lines 10-15 and Table 1), thus falling within the claimed range of at least above 8g/100g, which is 8% by weight. 
It would have been obvious to one of ordinary skill in the art to have the pectin of O’Gorman have a bound galacturonic acid value similar to what is taught by Ni as Ni discloses that such pectin has desired benefits (col 5 lines 50-65) and therefore would provide the shelf stable composition of O’Gorman with the same benefits. 
With respect to the limitation “to produce at least one nitrogenous organic acid colloidal dispersion for use in high-acid beverage applications”, the examiner notes that such limitation is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that O’Gorman discloses a nitrogenous organic colloidal dispersion as presently claimed, it is clear that the nitrogenous organic colloidal dispersion of O’Gorman would be capable of performing the intended use, i.e. for use in high-acid beverage applications, presently claimed as required in the above cited portion of the MPEP.





Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014) as applied to claim 1 above, and further in view of Kato et al. (US 2006/0151899 A1; July 13, 2006).
Regarding claim 10, as stated above, O’Gorman discloses that the solution is mixed until a homogenous suspension is achieved ([0095]), which corresponds to applicant’s homogenizing the dispersion to produce a nitrogenous organic acid colloidal dispersion.
O’Gorman, however, fails to teach the homogenization pressure being from about 500 to about 3000 psi.
Kato discloses a process for producing microparticles and further teaches using high-pressure homogenization with a homogenization pressure of 500 to 40000 psi, ([0020]), thus overlapping the claimed range of 500 to about 3000 psi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to use a homogenization pressure of 500 to 3000 psi in the homogenization step of O’Gorman as Kato discloses that such pressure is suitable for forming homogenous mixtures. 
Regarding claim 11, as stated above, Kato discloses a process for producing microparticles and further teaches using high-pressure homogenization with a homogenization pressure of 500 to 40000 psi, ([0020]), thus overlapping the claimed range of about 500psi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art to use a homogenization pressure of about 500 psi in the homogenization step of O’Gorman as Kato discloses that such pressure is suitable for forming homogenous mixtures. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Gorman (US 2014/0066512 A1; March 6, 2014) and Kato et al. (US 2006/0151899 A1; July 13, 2006) as applied to claim 10 above, and further in view of Blouin (US Patent  No. 4,734,401; March 29, 1988).
Regarding claim 12, O’Gorman discloses that the method can be used to make a powder composition that can be reconstituted in water ([0059], claim 30), but fails to specifically teach spray drying the dispersion to produce the powder. 
Blouin discloses a process for spray drying amino acid compositions to provide a dried solid composition. Blouin discloses that dried solid compositions are useful for providing the composition in the form of a packaged for dissolution (col 1 line 5 – col 2 line 5). Blouin further teaches that the spray drying temperatures are a minimum of 95 to 100 C for the outlet (col 6 lines 20-25), thus falling within the claimed outlet temperature of 92 to 100 C, and a temperature of 210 to 221 C for the inlet, thus overlapping the claimed inlet temperature of 220 to 230 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As O’Gorman discloses that the method as described above can be used to make a powder composition, it would have been obvious to one of ordinary skill in the art to spray dry the dispersion of O’Gorman to make a powder using similar inlet and outlet temperatures as taught by Blouin. This is merely the use of a known technique for making a powder and would have been obvious to use in the method of O’Gorman to provide a suitable powder composition. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 2-5 that the cited prior art fails to teach the claimed order of method steps. Applicant compares the instant claims to a Board Decision pertaining to application number 14/172,604, which reversed the examiner’s rejection regarding the order of processing steps as the examiner provided no evidence as to why one of ordinary skill in the art would have been motivated to change the process taught in the prior art. Applicant argues that this Board Decision is relevant to the current rejection as the cited prior art fails to teach forming a surfactant solution first and then combining it with the nitrogenous organic acid. 
This is not found persuasive as O’Gorman teaches the same final product. As stated above, O’Gorman discloses a method of making a shelf-stable composition comprising creatine ([0001]-[0004]), which is a nitrogenous organic acid, the method comprising combining lecithin ([0066]-[0067]), at least one polysaccharide ([0009]) and water ([0028]). 
Therefore, O’Gorman clearly teaches a composition comprising the same ingredients as claimed. The claims to not exclude other ingredients from being present or used in the method and therefore this argument is not persuasive.
Additionally, the examiner recognizes that O’Gorman fails to specifically teach forming a surfactant solution first and admixing the nitrogenous organic acid with the surfactant solution to form a dispersion. Instead, O’Gorman teaches mixing all the ingredients together to form a single solution and then homogenizing the mixture to form a dispersion. 
The examiner notes, however, that the order of adding the ingredients, whether all together in a single step as disclosed in O’Gorman, or in separated steps as claimed, is obvious to one of ordinary skill in the art absent a showing that the order produced new or unexpected results. 
As stated in MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
In the instant case, all the ingredients are mixed together before homogenization. Therefore, one of ordinary skill in the art would not be able to tell the order of which the ingredients were added as they are all mixed together in a final mixture before homogenization.  Therefore, the order of adding ingredients will not produce a new or unexpected result over the method of O’Gorman and the claimed order is merely an obvious variant over the prior art absent a showing otherwise. 
Applicant has not provided a showing that the product of the prior art would not be as stable or produce the same results as the claimed invention.
Applicant’s comparison to the Board Decision in another unrelated case is not found persuasive as the case is completely unrelated to the current claims. According to MPEP 2144.04, the burden is on applicant to show that the order or processing steps results in a new or unexpected product. Therefore, it needs to be shown that making a surfactant solution first versus mixing all the ingredients together results in two different products. 
As no such showing has been provided, and according to MPEP 2144.04, the order of processing steps is obvious over the prior art and applicant’s arguments are not found persuasive. 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791